Citation Nr: 1728502	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-42 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to October 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2014 the Board denied service connection for a left shoulder disability, a lower back disability, and a left knee disability.  The Board remanded the issues of a right great toe disability and a right ear hearing loss disability.

In October 2016, the Board denied service connection for a right great toe disability, and remanded the right ear hearing loss issue on appeal for additional development.  The remand directives having been substantially complied with, and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2013.  A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have a current right ear hearing loss disability.

2.  Right ear hearing loss, to include organic disease of the nervous system, was not manifest during service or within one year from separation.


CONCLUSION OF LAW

Right ear hearing loss, to include organic disease of the nervous system, was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a October 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records were requested.  However, as documented in an August 2012 letter, VA was unable to obtain additional full service treatment records.  

In November 2013, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The VLJ also left the record open for a 60 day period following the hearing to allow for the submission of such additional evidence.  The Veteran did not submit the evidence identified during the hearing and did not authorize VA to obtain the records on her behalf.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

In November 2016, the Veteran was afforded a VA audiological examination.  

Based on the foregoing, the Board finds the November 2016 VA examination to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for right ear hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II. Service Connection 

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for organic disease of the nervous system manifesting to a compensable degree within one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Service connection for a recognized chronic disease, to include sensorineural hearing loss, can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


III. History

The Veteran has described onset of hearing loss due to noise exposure during training at the rifle range during active service.  She reported that a constant buzzing sound in her right ear began during basic training.

On the audiological evaluation in May 2001, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-10

Service treatment audiograms are normal for both ears.  Service records list the Veteran's military occupational specialty (MOS) as a finance specialist.  

At the November 2013 Board hearing, the Veteran reported that she noticed hearing loss in the right ear during service.  Additionally, she reported a current humming sound that is always present.  

In November 2016, the Veteran was afforded a VA audiological examination to determine whether the Veteran has a hearing loss disability and, if so, if it began during service or is related to service.  The Veteran was found to not have a present hearing loss disability.  The Veteran scored a 100% speech discrimination score on both ears in the Maryland CNC word list.  The summary of Immittance (tympanometry) findings was normal for both the right and left ear for all tests.  The Veteran was found to have normal hearing in her right ear.  Puretone thresholds were within the "normal" hearing range for both.  The VA audiologist concluded the Veteran has normal hearing and does not have a current right ear hearing disability.  The audiologist noted that the Veteran may have a significant change in hearing threshold in service, but it does not meet the criteria to be considered a disability for VA purposes.  

On the audiological evaluation in November 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
15
0
0
5
5


A December 2016 statement from the Veteran stated that she experienced hearing loss and ringing in the right ear during her field exercise while in basic training.  She reported that she had to fire weapons and perform a grenade toss along with other soldiers.  She reported that after several blasts throughout the day, she would have ringing in the right ear.



IV.  Analysis

The Veteran contends that she has hearing loss in her right ear due to in-service noise exposure.  Here, the Veteran was found to not have a hearing loss disability.  

In addition, a review of the entire record finds a preponderance of the evidence weighs against a finding that a claimed hearing loss disability had its onset in service.  Hearing loss, to include organic disease of the nervous system, was not "noted" during service.  Furthermore, based upon the normal findings, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity during service or disability within one year of separation.

The Veteran has asserted that her in-service noise exposure resulted in current hearing loss.  The Veteran also reported that she has noticed a decrease in auditory acuity and ringing in her right ear since service.  The Veteran is competent to relate such facts. 

Here, the most probative and competent evidence is the November 2016 VA audiological examination indicating the Veteran's hearing is normal.  She does not have a disability for VA purposes.  Significant probative weight is given to the audiologist's opinion in the November 2016 VA examination concluding that the Veteran does not have a current hearing loss disability.  There is no evidence to the contrary.  She based her opinion on a review of the Veteran's service records, lay reporting, and factored in her MOS.  The Board finds this to be highly probative.  

As shown above, the most probative evidence is the November 2016 VA examination indicating the Veteran does not have a hearing loss disability.  This evidence is consistent with the service records.  There is no other probative evidence in support of her hearing loss claim.  Her lay evidence has been considered, but pales into insignificance when compared with the objective evidence.  Therefore, entitlement to service connection for right ear hearing loss disability is denied because the evidence shows that the appellant does not have a disability within the meaning of 38 C.F.R. § 3.385.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  





ORDER

Entitlement to service connection for right ear hearing loss is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


